Citation Nr: 0431584	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for asbestosis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
disability.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
disability.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus 
as secondary to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954, and from November 1956 to September 1957.

This case comes before the Board of Veterans' Appeals on 
appeal from separate rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs.  A January 2001 RO rating decision declined to 
reopen claims for service connection for asbestosis, 
hypertension and bilateral knee disabilities.  A July 2001 RO 
rating decision denied a claim of entitlement to service 
connection for diabetes mellitus as secondary to exposure to 
herbicides.  The RO later determined that the claim was 
subject to a previous final decision.  In August 2002, the 
veteran and his spouse testified via video-conference hearing 
before C.W. Symanski who is the Veterans' Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102 (West 2002).  

The claim was before the Board in January 2003 at which time 
additional development of the claim was conducted pursuant to 
the authority of 38 C.F.R. § 19.9(a)(2).  The Board's 
development resulted in the acquisition of records not 
previously considered by the RO and, as a result of a 
precedential decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board remanded the claim to the RO in July 2003 
for consideration of the newly obtained evidence.


REMAND

The Board initiated development of this case in January 2003 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2) then in 
existence.  The development order including a directive to 
obtain records from the Social Security Administration (SSA) 
that has not been completed.  In February 2003, the veteran 
submitted several VA Form 21-4142's authorizing VA to obtain 
private medical records on his behalf, but these requests 
have also not been processed.  At that time, the veteran 
first indicated that service medical records from the Great 
Lakes Naval Base Hospital in 1952 might be relevant to his 
claims on appeal.  Finally, the Board notes that the veteran 
has not been provided a VCAA letter that complies with the 
provisions of 38 U.S.C.A. § 5103.  For these reasons, the 
Board must remand the case to the RO for completion of the 
development in this case.

Accordingly, this case is REMANDED to the RO via the via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following action:

1.  The RO should send the veteran a VCAA 
letter advising him of the relative duties on 
the part of himself and VA in developing his 
claims as well as the types of evidence 
and/or information necessary to reopen his 
claims.  This letter should specifically 
advise the veteran to submit all evidence 
and/or information he deems pertinent to his 
claims on appeal.

2.  The RO should directly contact the Great 
Lakes Naval Base Hospital in Great Lakes, 
Illinois and request them to provide all 
medical records in their possession 
pertaining to treatment of the veteran in 
approximately 1952.  If such records do not 
exist, the RO should obtain a negative reply.  
The RO should also contact the Office of the 
Surgeon General and request whether any 
secondary evidence exists pertaining to the 
veteran's treatment at either the Barksdale, 
Louisiana, Air Force Base Hospital between 
November 1956 to September 1957 or Great 
Lakes Naval Base Hospital in approximately 
1952.

3.  The RO should assist the veteran in 
obtaining records from the Columbus Clinic, 
the Hughston Clinic, the Serrato Spine 
Center, Johns Hopkins Medical Center, and 
Doctors Hospital.

4.  The RO should associate with the claims 
folder complete VA clinic records from the 
Montgomery, Alabama VA Medical Center (VAMC) 
since 1995, and the Tuskegee, Alabama VAMC 
since October 2001.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) as 
well as 38 C.F.R. § 3.159 are fully 
complied with and satisfied.

6.  Thereafter, the RO should readjudicate 
the veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




